 LETTER CARRIERS BRANCH 3126 (POSTAL SERVICE) 587Branch 3126, National Association of Letter Carri-ers (NALC), AFLŒCIO (United States Postal Service) and Joe Pitlanish.  Cases 7ŒCBŒ11194(P), 7ŒCBŒ11485(P), and 7ŒCBŒ11722(P) January 31, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On September 30, 1998, Administrative Law Judge George Carson II issued the attached bench decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed cross-exceptions, and a brief in support of cross-exceptions and in answer to the Respondent™s exceptions. The National Labor Relations Board has delegated its authority in this matter to a three-member panel. The Board has considered the decision and the re-cord in light of the exceptions and briefs and has de-cided to affirm the judge™s rulings, findings,1 and con-clusions as modified below. 1.  The General Counsel has excepted to the judge™s finding that the Respondent did not violate Section 8(b)(2) and (1)(A) of the Act when Union Steward Greg Swindall demanded that a supervisor never again give penalty overtime to Joe Pitlanish, a nonmember of the Union.  We find merit in these exceptions. Swindall was the steward who served as overtime coordinator, charged with monitoring the Employer™s assignment of overtime, and representing unit employ-ees in the resolution of overtime disputes.  Pitlanish was a unit employee who had resigned from the Union in 1994.  Credited testimony shows that Swindall bore considerable hostility towards Pitlanish because of his nonmember status.  Swindall often referred derisively to Pitlanish as a ﬁscabﬂ or as ﬁScab-lanish.ﬂ  In addi-tion, the judge found, and we agree, that on January 14, 1997, Swindall unlawfully refused to file and proc-ess a grievance about overtime for Pitlanish because of his nonmember status. Just a few days earlier, on January 8, Swindall had an encounter with Postal Service Supervisor Lauri Hunsanger about Pitlanish.  Unit employee Steven Dolmage witnessed this incident.  Swindall believed that Hunsanger was responsible for assigning ﬁpenalty overtimeﬂ to Pitlanish on January 7.2  He angrily de-manded that Hunsanger explain this assignment.  Hun-sanger said that Swindall should talk to the supervisor who had actually assigned the work.  Still, according to Hunsanger™s uncontradicted testimony, Swindall ﬁwas adamant about making sure that I did not use Joe Pitlanish for any penalty overtime, at any time in the future . . . he just kept saying not to use Scab-lanish.ﬂ                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not  to overrule an ad-ministrative law judge™s credibility resolutions unless the clear pre-ponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the re-cord and find no basis for reversing the findings. In accord with the Respondent™s exception, we correct the judge™s misstatement of testimony about a statement by Union Steward Ammar.  She said that she had been ﬁreamedﬂ in the past for repre-senting a ﬁnonmember,ﬂ not for representing the Charging Party.  This misstatement does not affect the judge™s conclusion that Am-mar™s statement violated Sec. 8(b)(1)(A). The judge offered several reasons for finding that Swindall™s conduct did not violate Section 8(b)(2):  Swindall did not follow up his complaint with anyone else; he did not talk to the supervisor who made the penalty overtime assignment; he did not direct that only union members receive penalty overtime; no other representative of the Respondent took action; and the assignment of penalty overtime violates the parties™ collective-bargaining agreement.  We find that none of these reasons present a valid defense of Swindall™s conduct. Acting in his capacity as the Respondent™s agent with responsibility for overtime matters, Swindall at-tempted to cause a management representative of the Postal Service to discriminate against Pitlanish because of his nonmember status.  Contrary to the judge, there is no evidence suggesting that Swindall was seeking to enforce a contract ban on the assignment of penalty overtime to all unit employees.  He clearly objected only to the assignment of penalty overtime, with the resulting monetary benefit of double hourly wages, to a particular nonmember employee, and he indicated that he was doing so because the employee was not a member.  It is irrelevant to an analysis of this conduct that neither Swindall nor any other agent for the Re-spondent took any other action or sought more broadly to limit overtime assignments to union members.  Re-gardless of whether the Respondent had an unlawful discriminatory policy on penalty overtime assign-mentsŠand there is no allegation that it didŠit was a violation of Section 8(b)(2) and, derivatively, Section 8(b)(1)(A) for one of its agents to attempt to cause Pitlanish™s employer to discriminate against him be-cause he was not a union member, thereby encourag-ing membership in the Respondent.  See Letter Carri-ers Branch 86 (Postal Service), 315 NLRB 1176, 1177Œ1178 (1994).  This discrimination against a nonmember in the administration of contractual over-time responsibilities also constituted a breach of the Respondent™s duty of fair representation and, as such, was an independent violation of Section 8(b)(1)(A).   2 The parties™ collective-bargaining agreement prohibited the as-signment of additional overtime to employees who had worked 10 hours on their regular workday or 8 hours on their day off or ﬁnon-scheduled day.ﬂ  Such assignments did take place, however, result-ing in ﬁpenalty overtimeﬂ also referred to as ﬁdouble timeﬂ or ﬁv-time,ﬂ where the affected employee was compensated at twice the regular hourly pay rate. 330 NLRB No. 85  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 588Finally, Swindall™s statements to Hunsanger, made in 
the presence of a unit employee, would reasonably 
tend to convey to unit employees a union steward™s 
willingness to retaliate against a nonmember em-
ployee.  His statements therefore had the tendency to 
restrain and coerce employees in violation of Section 
8(b)(1)(A).  Letter Carriers Branch 47 (Postal Ser-

vices), 327 NLRB 529 (1999); Letter Carriers Branch 
86 (Postal Services), supra, 315 NLRB at 1178. 
2.  As indicated above, the judge found, and we 
agree, that the Respondent vi
olated Section 8(b)(1)(A) 
by failing and refusing to file Pitlanish™s grievance 
alleging the failure to take into account ﬁovertime 
missed opportunitiesﬂ for th
e fourth quarter of 1996 
when determining which employees had 14 fewer 
hours than the employee with the most overtime hours 
on December 30, 1996.  However, we shall modify the 
judge™s recommended Order for this violation to ac-

cord with 
Iron Workers Local 377 (California Iron 
Workers Employers Council), 
326 NLRB 375 (1998).  
Therefore, ﬁif the grieva
nce cannot be resolved 
through the usual contract
ual channels and the ques-
tion of how the grievant would have fared must be 

resolved in compliance, a make-whole remedy may be 
imposed only if the General Counsel shows that [Pit-
lanish] ‚would have won on the merits™ if the griev-
ance had been ‚properly pursued™ by the Union.ﬂ  Id. at 
380.  [Citations omitted.]  Furthermore, if the General 
Counsel makes the required showing, the Respondent 
shall only be obligated to make Pitlanish whole for any 
increase in damages he suffered as a consequence of 
the Respondent™s refusal to process that grievance, 
together with interest.
3 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, 
Branch 3126, National Association of Letter Carriers 
(NALC), AFLŒCIO, Royal Oak, Michigan, its officers, 
agents, and representatives, shall take the action set 
forth in the Order as modified. 
1.  Insert the following as paragraph 1(e), and relet-
ter the subsequent paragraph. 
ﬁ(e) Attempting to cause the Employer to discrimi-
nate against an employee, because the employee is not 
a union member, by telling a supervisor, in the pres-
ence of a unit employee, not to assign penalty overtime 
to a nonmember employee.ﬂ 
2.  Substitute the following for paragraph 2(b) and 
reletter subsequent paragraphs. 
                                                          
 . 3 We shall also modify the recommended Order and notice to in-
clude a provision that Respondent bear the reasonable costs of an 
attorney of Pitlanish™s choosing to
 represent him at any grievance 
proceedings, including arbitration, that may take place. 
ﬁ(b) Permit Joe Pitlanish to be represented by his 
own counsel at any grievance proceedings, including 
arbitration or other resolution proceedings, and pay the 
reasonable legal fees
 of such counsel. 
ﬁ(c) In the event that it 
is not possible for the Re-
spondent to pursue the grievance, and if the General 

Counsel shows in compliance that a timely pursued 

grievance would have been successful, make whole 
Joe Pitlanish and any other employees for any increase 
in damages suffered as a consequence of the Respon-
dent™s failure to process th
e grievance, together with 
interest.ﬂ 
3.  Substitute the attached notice for that of the 
administrative law judge
 MEMBER HURTGEN
, dissenting in part. 
For the reasons fully set forth in my dissenting opin-
ion in 
Iron Workers Local 377 (California Iron Work-
ers Employers Council), 
326 NLRB 375 (1999), I 
would not limit the relief due Charging Party Joe Pit-
lanish based on the Respondent™s unlawful failure to 

file a grievance on his behalf.  As more fully stated in 
that dissent, I would adhere to the Board™s established 
policy of seeking full relief for victims of unfair labor 
practices and not the ﬁhalf-
a-loafﬂ relief my colleagues 
would afford to victims of this type of 8(b)(1)(A) vio-
lation. 
APPENDIX B 
NOTICE TO EMPLOYEES AND 
MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor 
Relations Act and has or-
dered us to post and abide by this notice. 
 WE WILL NOT fail or refuse to file grievances on be-
half of any employee because that employee is not a 
member of the Union. 
WE WILL NOT tell employees that union members 
will be given preferred treat
ment over nonmembers, or 
that stewards will be criticized for representing non-
members. 
WE WILL NOT fail to provide Joe Pitlanish, or any 
other employee represented by Branch 3126, National 
Association of Letter Carriers (NALC), AFLŒCIO, 
upon request, with copies 
of grievances that the re-
quester initiated. 
WE WILL NOT refuse to sign requests for temporary 
schedule change for any employee because that em-
ployee is not a member of the Union. 
WE WILL NOT instruct or attempt to cause the United 
States Postal Service to refrain from assigning penalty 
overtime to any employee because that employee is not 
a member of the Union. 
 LETTER CARRIERS BRANCH 3126 (POSTAL SERVICE) 589WE WILL NOT in any like or related manner restrain 
or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL promptly request the United States Postal 
Service to consider the grievance of employee Joe 

Pitlanish concerning overtime missed opportunities 
and, if it agr
ees to do so, 
WE WILL 
process the 
grievance with due dilig
ence.   
                                                          
WE WILL permit Joe Pitlanish to be represented by 
his own counsel at any grie
vance proceedings, includ-
ing arbitration or other resolution proceedings that may 
follow from our efforts on Pitlanish™s behalf, and 
WE WILL
 pay the reasonable legal 
fees of such counsel. 
WE WILL, in the event that it is not possible to pursue 
the grievance, and if the General Counsel of the Na-
tional Labor Relations Board shows in compliance 
proceedings that a timely pursued grievance would 
have been successful, make whole Joe Pitlanish and 
any other employees for any increases in damages suf-
fered as a consequence of ou
r refusal to process that 
grievance, together with interest. 
 BRANCH  3126, NATIONAL 
ASSOCIATION OF 
LETTER 
CARRIERS 
(NALC
), AFLŒCIO 
 Kristen M. Niemi, Esq
., for the General Counsel.
 Michelle Dunham Guerra, Esq
., for the Respondent
.  BENCH DECISION STATEMENT OF THE 
CASE  GEORGE CARSON II
, Administrative Law Judge. This case 
was tried in Detroit, Michigan, on August 20 and 21, 1998. 
Upon charges filed by Joe Pitlan
ish, an individual, a consoli-
dated complaint issued on June 8, 1998.
1 The complaint al-
leges that Respondent violated
 Section 8(b)(1)(A) and (b)(2) 
of the National Labor Relations Act. Respondent™s timely 
answer, as amended, admits service of the charges, the juris-
diction of the Board, and the status of its officers and stew-
ards as agents. At the conclusion of the hearing, I issued a 
Bench Decision pursuant to Section 102.35(a)(10) of the 
Board™s Rules and Regulations. 
Consistent with the allegations of the complaint, I found 
that Respondent failed and refused to file and process a 
grievance that Charging Party Joe Pitlanish attempted to file 
in January 1997, regarding the calculation of ﬁovertime 

missed opportunitiesﬂ for the fourth quarter of 1996. Pitlan-
ish™s credible testimony established that he was aware of 
occasions when employees did not work overtime that was 
available to them but did not thereafter have those hours 
counted against them on the overtime tracking sheet. Review 
of the transcript of my decisi
on reveals that I did not specifi-
cally state that the grievanc
e was ﬁnot clearly frivolous;ﬂ 
however, that finding is implicit in my decision and is hereby 
                                                           
1 The charge in Case 7ŒCBŒ11194(P) was filed on January 24, 
1997, and was amended on March 24,
 1997. The charge in Case 7Œ
CBŒ11485(P) was filed on Septem
ber 12, 1997, and was amended 
on November 24, 1997. The charge in Case 7ŒCBŒ11722(P) was 
filed on May 1, 1998, and was amended on June 10, 1998. 
made. The merits of the grievance cannot be determined 
without making various calcula
tions. For that reason, the 
merits of the grievance were not litigated at the hearing. If 

necessary, they may be litigated at the compliance stage of 
this proceeding. Letter Carriers Local 233 (Postal Service)
, 311 NLRB 541, 542 (1993).  Although counsel for the Gen-

eral Counsel argued that Responde
nt failed to file and proc-
ess a similar grievance for the first quarter of 1997, I made 
no finding in this regard since this issue was not fully liti-
gated and there is no charge a
lleging such a failure. The only 
charge relating to failure to process a grievance was the 
charge in Case 7ŒCBŒ11194(P) which was last amended on 
March 24, 1997, prior to the end of the first quarter of 1997. 
Although the decision states my finding that Respondent 
breached its duty of fair repres
entation as to Pitlanish, the 
transcript, at page 333, line 11, reads as if I agreed that there 

was no discrimination against him. My ineptly phrased re-
mark was intended to refer to 
my later finding, reflected at 
page 339, lines 14 through 25, that, notwithstanding the dis-

crimination against Pitlanish, Respondent does not have a 
policy of not representing nonmembers. 
Even though Respondent does not have such a policy, I 
found that Steward Linda Ammar informed Pitlanish that she 
had been criticized for representing him, a nonmember. 
I also found that Respondent, notwithstanding the request 
of the Charging Party, failed to provide him with a copy of a 
class action grievance that he 
had initiated. In making this 
finding, I credited Pitlanish. I noted that Steward Michael 
Rock, who admitted that Pitlanish requested a copy of the 
grievance, indicated that he di
d not have it, but did not iden-tify who did have it. Review of
 the transcript reveals that 
Pitlanish requested a copy of the grievance at the time he 
filed it, whereas, Rock™s testimony that he had turned the 
grievance in to the ﬁbranch,ﬂ without identifying an individ-
ual, related to a later time, after the grievance had been set-
tled. The foregoing further confirms my finding that Respon-
dent violated the Act by failing to provide Pitlanish with a 
copy of the class action grievance that he filed, and of which 
he requested a copy at the time he filed it. 
Letter Carriers 
Branch 529, 319 NLRB 879 (1995). 
Finally, I found that Acting Steward Greg Swindall failed 
and refused to sign a request fo
r temporary schedule change 
for the Charging Party. 
I found no merit to the 8(b)(2) allegation since the as-
signment of penalty overtime violates the parties™ collective-
bargaining agreement and there was no demand that such 
overtime be assigned to union 
members. I also found that there was no evidence of discrimination with regard to the 
manner in which Respondent settled three grievances with 
the United States Postal Service. 
I certify the accuracy of the portion of the transcript that 
sets out my decision, attached
 as Appendix A, page 330, line 
1, through page 337, line 11 and page 337, line 22 through 
page 342, line 5 and lines 12 through 17.
2  2 I have corrected punctuation, capitalization, minor wording mis-
takes, and case-citation errors in the transcript by making obvious 
physical inserts and cross-outs. I have
 inserted the correct citation to 
art. 8 of the parties™ collective-bargaining agreement on p. 330, L. 
14. I have corrected wording on p. 340, L. 14, and the identification 
of the administrative law judge on p. 341, L. 20. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 590CONCLUSIONS OF 
LAW 1.  The Board had jurisdiction over the United States 
Postal Service pursuant to th
e Postal Reorganization Act, Section 1209. 
2.  Branch 3126, National Association of Letter Carriers 
(NALC), AFLŒCIO, is a labor organization within the mean-
ing of Section 2(5) of the Act. 
3.  By failing and refusing to file and process the griev-
ance of Joe Pitlanish since January 14, 1997, and by failing 
and refusing to sign a request for temporary schedule change 
for a nonmember, the Respondent 
Union breached its duty of 
fair representation in violation of Section 8(b)(1)(A) of the 
Act. 
4.  By informing employees th
at a steward had been criti-
cized for representing a nonmember and by failing to re-
spond to a nonmember™s request for a copy of a grievance he 
initiated, the Respondent Union 
has restrained and coerced 
employees in the exercise of the rights guaranteed them by 
Section 7 of the Act thereby violating Section 8(b)(1)(A) of 
the Act. 
REMEDY Having found that the Union has engaged in certain unfair 
labor practices, I find that it must be ordered to cease and 
desist and to take certain a
ffirmative action designed to ef-
fectuate the policies of the Act. 
Respondent failed to file or pursue the grievance of Joe 
Pitlanish regarding the failure to take into account ﬁovertime 

missed opportunitiesﬂ for the fourth quarter of 1996 when 
determining which employees had 14 fewer hours than the 
employee with the most overtime hours on December 30, 
1996. Respondent shall be ordered to request the United 
States Postal Service to consider the grievance and, if it 
agrees to do so, shall pursue the grievance with due dili-
gence. In the event it is not possible to pursue the grievance, 
this matter shall be shall be resolved at the compliance stage 
of this proceeding. Respondent
 shall make whole Pitlanish 
and any other employees for loss of earnings as a result of its 
failure to file and pursue the grievance by payment to them 
for the overtime to which they would have been entitled, if 
any, plus interest as computed in 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987).
3  On these findings of fact and conclusions of law and on the entire record, I issue the following recommended
4 ORDER The Respondent, Branch 3126, National Association of Letter Carriers (
NALC), AFLŒCIO, Royal Oak, Michigan, 
its officers, agents, and representatives, shall 
1.  Cease and desist from 
                                                          
 . 
                                                          
3 In order to determine whether all overtime missed opportunities 
were properly counted, it will be necessary to review time records 
which reflect the hours an employee
 worked and whether available 
overtime hours that the employee could have worked were properly 
counted against that employee on the occasions when the employee 
did not work the overtime. 
4 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
(a) Failing and refusing to file
 and process grievances be-
cause the grievants are not members of the Union. 
(b) Informing employees that a steward had been criti-
cized for representing a nonmember. 
(c) Failing to provide Joe Pitlan
ish, or any other employee 
represented by Branch 3126, Na
tional Association of Letter 
Carriers (NALC), AFLŒCIO, upon request, with copies of 
grievances that the requestor initiated.
5 (d) Failing and refusing to sign a Request for Temporary 
Schedule Change for a nonmember. 
(e) In any like or related manner restraining or coercing 
employees in the exercise of the rights guaranteed them by 
Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act
(a) Request the United States Postal Service to consider 
the grievance of employee Joe Pitlanish concerning overtime 
missed opportunities and, if it agrees to do so, process the 
grievance with due diligence. 
(b) In the event that it is not possible to pursue the griev-
ance, make whole Joe Pitlanish and any other employees for 
loss of earnings as a result of its failure to file and pursue the 
grievance by payment to them for the overtime to which they 
would have been entitled, 
if any, plus interest. 
(c) Within 14 days after service by the Region, post at its 
union office in Royal Oak, Michigan, copies of the attached 
notice marked ﬁAppendix B.ﬂ
6 Copies of the notice, on forms 
provided by the Regional Director for Region 7, after being 

signed by the Respondent™s authorized representative, shall 
be posted by the Respondent immediately upon receipt and 
maintained for 60 consecutive days in conspicuous places 
including all places where notices to members are customar-
ily posted. Reasonable steps sh
all be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material. 
(d) Deliver to the Regional Director for Region 7 signed 
copies of the notice in sufficient number for posting by the 
Employer at its Troy, Michigan, facility, if it wishes, in all 
places where notices to employees are customarily posted. 
(e) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsible 
official on a form provided by the Region attesting to the 
steps that the Respondent has taken to comply. 
APPENDIX A 
330 This case, of course, arises in the context of life at the 
postal service unit in Troy, Michigan. There is history, as is 

testified to and as the formal 
papers reflect, with regard to 
prior charges having been brought by the Charging Party, 

Mr. Pitlanish. 
Overall, I find few credibility resolutions that I must make 
in this case. And, therefore, my summarization of the facts 
 5 Pitlanish obtained a copy of the grievance after filing an unfair 
labor practice charge, therefore no affirmative remedy is required. 
6 If this Order is enforced by a Judgment of the United States 
court of appeals, the words in the notice reading ﬁPosted by Order of 
the National Labor Relations Boardﬂ 
shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.ﬂ 
  LETTER CARRIERS BRANCH 3126 (POSTAL SERVICE) 591and the application of appropria
te law shall basically be co-
extensive with my discussion of
 the alleged violations begin-
ning, actually, with the earlies
t violation which is the focus 
for the 8(b)(2) charge with regard to comments relating to 
double time. I note that Article 8 Sec. 5F indicates that the working of 
over 8 hours on a non-scheduled day results in penalty over-
time. That, of course, is a contract violation. 
The testimony from Ms. Hunsa
nger was that Mr. Swindall 
indicated that he did not want
ŠI believe one person testified 
ﬁSOBﬂ and the other person te
stified ﬁscab-lantisﬂŠto re-
ceive any more penalty overtime. 
And, Ms. Hunsanger indicated that this was not her prob-
lem, that another supervisor, an individual identified, I be-

lieve by the name of Chris, had been the supervisor responsi-
ble that day and that it was the 
331 
supervisor™s responsibility. 
With regard to this, certainly Mr. Swindall™s language, 
with regard to his reference to Mr. Pitlanish, was not appro-
priate. He did not, so far as the record shows, have any con-
tact with anyone other than Ms. Hunsanger. He didn™t say 
anything to the supervisor who had been responsible at the 
time. And there™s no indication that any other representative 
of the Union took any action whatsoever. 
Going back to the specific comments that Mr. Swindall 
made to Ms. Hunsanger, he di
d not request that penalty pay 
be paid only to members. And if, hypothetically, there was a 

pattern of management and the postal service assigning pen-
alty overtime to nonmembers then there
 would be the sug-
gestion of a Section 8(a)(3) viol
ation by the postal service in 

favoring nonmembers over union members. 
Specifically as a result of the absence of any follow-up, 
any contact with the specific supervisor involved and any 
institutional action, I find no 8(b)(2) violation. 
Chronologically, we now come to the 14th of January. 
That is the date where Mr. Swindall referred, indicated, to 
Ms. Hunsanger and Mr. Pitlanish that he was not going to 
assist ﬁthatﬂŠand I believe that the word 
332 
is ﬁjerky.ﬂ In his testimony Mr. Swindall indicated that there 
were personal differences be
tween him and Mr. Pitlanish. 
Notwithstanding those personal differences, the record 
indicates that Mr. Swindall regularly referred to Mr. Pitlanish 
in less than flattering terms; 
referring to him as ﬁscabﬂ and 
ﬁscab-lanish.ﬂ How Mr. Pitlanish was to decipher and deter-
mine that this refusal was for a personal reason as opposed to 
his non-membership, in view of the manner in which Mr. 
Swindall referred to him, is somewhat beyond my 
comprehension. ast.    I do concur in Mr. Swindall™s statement that it is not the 

prerogative of management to determine which steward will
 represent which employee. By the same token, a steward 

may not determine which employee he or she will not
 repre-
sent if the basis for that refusal is the employee™s 
non-membership in a labor organization. 
Thereafter, and this was according to the record on or 
about January the 13th or 14th, he
 consulted with Ms. Am-mar. Insofar as there is no specific evidence in the record 
with regard to exactly what 
was conferred about other than 
concern of overtime in the 4th quarter, that would be
 a fail-
ing on the part of Ms. Ammar to take notes and
 fill out a 
grievance form. 
The testimony indicates that in the conversation Ms. 
333 
Ammar indicated, at that time anyway, that she would look 
into it or something to that effect. 
She also indicated to Mr. Pitlanish that she had been criti-
cizedŠthe testimony, I 
believe, was ﬁreamedﬂŠfor 
representing him in the p
Counsel for Respondent argues that I should look upon 
this as an isolated instance and further argues that there™s no 
proof of specific discrimination or specific discriminatory 
intent with regard to the Charging Party. 
I agree and that will become clear when I start talking 
about the August grievances. By the same token, I can not 
treat this as an isolated instance on the basis of the record in 
this case and I would note that
 the failure to include Mr. 
Pitlanish in class action grievances of which heŠin which he 
most certainly was entitled to a portion of the remedy, the 
exclusion of him from those, in fact, would establish a spe-
cific discriminatory motive with regard to him. 
And therefore, I do not consider the inclusion of him to 
obviate the conclusion of discrimination with regard to the 
specific grievance that he attempted to file in January. 
Relative to that, I note specifically, that the only grievance 
in the file in the record in this case 
334 
relative to overtime 4th qua
rter 1996 is Respondent™s 1 which on its face shows that it was settled on the 10th of 

January three or four days before Mr. Swindall determined 
that he wasn™t going to deal with ﬁthat jerkﬂ and Ms. Ammar 
indicated that she was going to look into it. 
Ms. Ammar™s looking into it resulted in a subsequent con-
versation in which she indicated 
that things had changed, but 
she was not sure exactly what the change was. 
Finally, with the assistance 
of steward Nancarrow, in Feb-
ruary, a grievance was filed. The record, however, does not 
reflect the disposition of that grievance and Respondent has 
offered no evidence with regard to what became of it. 
Moving on to August, the complaint alleges
 that on or 
about August 19, Respondent refused to provide the Charg-
ing Party with a copy of a grievance he filed regarding ap-
proximately two hours of overt
ime, and then, in paragraph 
13, indicates that Respondent by Swindall settled the griev-
ance described above in paragraph ten in favor of unit em-
ployees who are members but refused to include the Charg-
ing Party. 
The evidence, of course, indicates that paragraph 13 is to-
tally wrong; that Mr. Swindall settled two other 
335 
grievances, grievances which when Mr. Pitlanish raised the 
issue with him, told Mr. Pitlanish just as he told Mr. Esper; 
ﬁThose are being taken care of.ﬂ 
That is, the union member and the non-union member got 
the exact same information from the steward. As everyone is 
aware, a union is privileged to 
act within a wide range of 
reasonableness with regard to serving the unit that it repre-
sents. 
Ford v. Hoffman,
 345 U.S. 330 (1953). 
General Counsel has presented no evidence that with re-
gard to non-overtime equalization 
grievances filed at the end  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 592of the quarterŠthat is, General Counsel has presented no 
evidence with regard to specific violation grievances, that the 
Union historically sought to divvy up the pie among all per-
sons on the overtime list. There is no question that the remedy for everybody over 
14 hours went to all of them and that is what Mr. Pitlanish 
was included in with regard 
to, I believe, it was Respon-
dent™s 5(b). 
But there is no evidence that at any time after 1994, when 
Mr. Pitlanish ceased to be a member, the Union changed the 

manner in which it settled overtime-specific grievances. 
The testimony of Mr. Swindall with regard to his settling 
on behalf of the single employee who didn™t get 
336 
the overtime or the two employees who were lowest or eight 
employees who were lowest is certainly within the wide 
range of reasonableness afforded a collective bargaining 
agent in representing its unit. 
My review of specifically Respondent™s 7, the tracking 
sheet for 8Œ14Œ97 indicates that 
before Mr. Pitlanish would 
have been reached there was a T. Jenkens who would have 

been reached. 
And I note that if, in fact, I were going to assume some 
sort of favoritism or non-favoritism, that if it went up to Pit-
lanish and then went one more
 person, it would have in-cluded Mr. Swindall, himself. 
So with regard to paragraph 13, I find no violation of the 
Act with regard to the manner in which the union elected to 

settle the grievances. 
Going back now to paragraph 10, I found Mr. Rock™s tes-
timony to be relatively truthful, what there was of it. His 
recollection was not particularly clear. 
The Charging Party, Mr. Pitlanish, credibly testified to re-
questing a copy of the grievance. And Mr. Rock, although 
indicating that it was no longer in his custody, did not iden-
tify whose custody it was in, whether he made any attempt to 
get it or otherwise. 
I am aware of no authority that would prohibit a union 
from providing a copy of 
a class action grievance 
337 
to the individual who was the moving force behind the filing 
of that class action grievance. 
And certainly in a situation such as this where the individ-
ual has had extreme difficulty in 
filing grievances and, as of 
August the 19th, still was unaware of what, if anything, had 

occurred to the grievance that he had filed though Mr. 
Nancarrow in late Februa
ry, certainly under those 
circumstances, I can appreciate his desire to obtain a copy of 

the grievance, which he understood had been filed on his 
behalf by Mr. Rock. Relative to that, I would cite 
Letter 
Carriers Branch 529, 319 NLRB 879 (1995). I note that counsel for Respondent argues in her memorandum to me 
that the case was wrongly decided. I, of course, am bound by 
Board law and find that
 the violation, 
338 
particularly, if nothing else, the lack of inquiry by Mr. Rock 
with regard to taking the request seriously, constitutes a vio-
lation of Section 8(b)(1)(A) of the Act. 
I found the testimony ofŠoff the record. 
(A brief recess.) JUDGE CARSON: On the record. I found the testimony of 
Mr. Esper, with regard to Mr. Swindall saying something 
about paying light duty and empl
oyees and not scabs to be 
insufficiently clear upon which 
to base a Section 8(b)(1)(A) 
violation. He did not testify 
that Mr. Swindall made the 
statement that Mr. Esper, as an employee, made to Mr. Pit-
lanish. And in view of his vague testimony, I question the reli-
ability of his recollection. Notwithstanding, what was said, 
what he did or did not recall, I do not credit that Mr. Swin-
dall made a statement to him to the effect of scabs not being 
paid. That brings me, I believe, to the final allegation of the 
complaint with regard to the arbitrary refusal of an oral re-
quest for a request for a temporary schedule change. I do not 
find Mr. Swindall to be incredible; however, I do note from 
his testimony that he acknowledges that when Mr. Pitlanish 
approached him, he questioned whether he had a 2070. 
If he was unwilling to sign the document, why did he 
339 
ask the question? And, in that 
regard, I find consistent with 
Mr. Pitlanish™s testimony that there were no other stewards 
available, that he did have the 
authority to sign, and in fact 
refused to. 
If, in fact, other stewards we
re available, why would he 
have played games with Mr. Pitlanish by asking him whether 

he had the form necessary to talk to him? 
I note Respondent™s argument that Mr. Pitlanish, himself, 
may have been playing games by waiting until late in the 
day. However, I credit Mr. Pitlanish™s testimony that he got 
his mail together and that the logical time to attempt to get 
this done was as he was going out the door. 
In view of the foregoing, and the entire record, and con-
trary to the argument of General Counsel, I do not find that 
there is a policy by Respondent to discriminate against 
non-members. However, as this
 record amply 
demonstrates, and as my findings indicate
, an action occurred and state-
ments were made which clearly interfered with the rights of 
non-members. In this regard, specifically, I note that 
Letter Carriers Lo-
cal 233 (Postal Service),
 311 NLRB 541 (1993), concluded, 
as I am concluding, that no
twithstanding the absence of a 
policy to discriminate, that a failure to fairly represent in fact 
has occurred. 
340 
With regard to that, I am finding that by refusing to file 
and process Charging Party Joe Pitlanish™s early-January 
1997 grievance regarding 4th quarter overtime, the union 
breached its duty of fair representation in violation of Section 
8(b)(1)(A) of the Act. 
By refusing to sign the request for a temporary schedule 
change on April 13, 1998, the Respondent breached its duty 
of fair representation in violation of Section 8(b)(1)(A) of the 
Act. 
With regard to the latter, there is no remedy. With regard 
to the former, the remedy will be that set out in 
Rubber 
Workers Local 250 (Mack-Wayne Closures)
, 279 NLRB 1074 (1986), as will be described in my order which will 

accompany this decision when it is actually issued in hard 
copy. I will direct that the union seek to have the grievance 
that Mr. Pitlanish attempted to file processed and if there is a 
 LETTER CARRIERS BRANCH 3126 (POSTAL SERVICE) 593refusal to process it, then as a matter of compliance the Re-
gion would be charged with the responsibility of determining 
what the applicable back pay is. 
Please note, with regard to this; the testimony before me 
and the documentary evidence indicates that we are dealing 
with a somewhat convoluted area. It may well be that there is 
not one penny of back pay due. 
341 
TheŠMr. Swindall did not recall when the penalty over-
time gimmick, or gameŠI™ve forgotten exactly what his 

word wasŠceased to play. And, General Counsel did not 
present Mr. Pitlanish with regard to his recollection on that. 
Insofar as the equalization of
 penalty overtime aspect was 
over and done by then, it would seem that there might very 
well be no back pay whatsoever. 
Even if the penalty back pay is there, we have at this point 
no idea what amounts, if any, are involved. And certainly on 
the basis of everything that I™ve seen in this record, it may 
very well be that even if there is some monetary remedy, Mr. 
Pitlanish, the Charging Party, would not be included in it. 
 COURT REPORTER
: Hold on and let me change this tape 
please. 
JUDGE CARSON: Off the record. 
(Put in new cassette tape.) COURT REPORTER
: All right. 
JUDGE CARSON
: On the record. In view of the foregoing, 
and the entire record, I find, in summary that the Respondent 
did violate Section 8(b)1(A) of the Act as alleged in para-
graphs 7, 10, and 14 of the complaint. And I shall issue an 

order consistent with that finding. I™m sorry. Also paragraph 
8. 342 
And, the General Counsel has not, by the greater weight of 
the evidence, established a violat
ion of the Act with regard to paragraphs 9, 11, and 13. 
There being nothing further, th
at concludes my decision.  
JUDGE CARSON
: I note that I did not indicate specifically 
that I found that General Counsel had not sustained the bur-

den of proof with regard to paragraph 12 with regard to 
statements relating to favoring discriminating and my discus-
sion indicates that I™ve decided that basically on credibility 
grounds.  